DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) were submitted on 08/10/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the topic distribution for entity mixtures” in line 41.  There is insufficient antecedent basis for this limitation in the claim. The phrase “entity mixtures” was not defined prior to line 41.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
The independent Claims 1, 8 and 15 recite “given a corpus of documents in which each document comprises words and entities: using entity embeddings obtained from a knowledge graph to represent entities in the corpus of documents”; “for each document in the corpus of documents, generating a word frequency representation for words from the document”; and “using the entity embeddings and the word frequency representations as an input to a topic model to generate latent topics for the corpus of documents”; “a corpus-level Dirichlet process that uses the word frequency representations and the entity embeddings to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes”; “a first document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for words”; “a second document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for entity embeddings”; “a word generative process that use the latent topic distribution for words and a word-level Dirichlet process to assign latent topics to words”; “and using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings”.
The limitations “given a corpus of documents in which each document comprises words and entities: using entity embeddings obtained from a knowledge graph to represent entities in the corpus of documents”; “for each document in the corpus of documents, generating a word frequency representation for words from the document”; and “using the entity embeddings and the word frequency representations as an input to a topic model to generate latent topics for the corpus of documents”; “a corpus-level Dirichlet process that uses the word frequency representations and the entity embeddings to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes”; “a first document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for words”; “a second document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for entity embeddings”; “a word generative process that use the latent topic distribution for words and a word-level Dirichlet process to assign latent topics to words”; “and using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings”, as drafted, is a process that covers performance of the limitation by the use of mathematical concepts but of a generic computer.  That is, other than reciting the generic computer, nothing precludes the step from practically being performed by pen and paper. 
This judicial exception is not integrated into a practical application. None of the claims recite additional elements, therefore, this claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer both the analyzing and determining steps amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Therefore, claims 1, 8 and 15 are not patent eligible.
 	
	Claims 2-7, 9-14, and 16-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claims 1, 8 and 15. These claims either depend on or require the limitations of claims 1, 8 and 15. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al., ("Incorporating Knowledge Graph Embeddings into Topic Modeling") (hereinafter Yao), in view of Wang et al., (“Online Variational Inference for the Hierarchical Dirichlet Process”) (hereinafter Wang), in further view of Olmstead et al., (US 2019/0057310 Al) (hereinafter Olmstead).

Regarding Claim 1: Yao discloses a computer-implement method for determining latent topics for a corpus of documents, the method comprising: 
given a corpus of documents in which each document comprises words and entities: using entity embeddings obtained from a knowledge graph to represent entities in the corpus of documents (The use of entity embeddings byway of knowledge graphs derived from a number of documents [Yao Figure 1; page 3121, ¶2 and page 3120, ¶7]);
for each document in the corpus of documents, generating a word frequency representation for words from the document (Yao discloses pre-processing and identifying the frequency of words in order to remove the low frequency words [words appearing less than 10 times] in order to pre-train the model [Yao page 3122, ¶5]);  
using the entity embeddings and the word frequency representations as an input to a topic model to generate latent topics for the corpus of documents (Yao discloses the use of entity embeddings and pre-processed representations of words as inputs into the KGE-LDA[a] topic model to generate latent topics for a number of documents [Yao Figure 1; page 3121, ¶2-4 and page 3122, ¶5]);
a first document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for words (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the lower portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a second document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for entity embeddings (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the upper portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a word generative process that use the latent topic distribution for words and a word-level Dirichlet process to assign latent topics to words (Yao discloses a word generative process that utilizes latent distribution for words then assigns the latent topics to words and entities within a given document [Yao Figure 1 and page 312, ¶2-7]). 

However, Yao fails to explicitly disclose:
corpus-level Dirichlet process that uses the word frequency representations and the entity embeddings to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes;
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Wang discloses: 
corpus-level Dirichlet process that uses the words to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes (Wang discloses twice applying Sethuraman’s stick-breaking construction of a Dirichlet Process [DP] to construct the corpus-level based distribution G0 and multiple document-level processes G1-3 which map to the same corpus-level G0 for the purpose of generating topics associated with words [Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Wang to the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Yao, in view of Wang, fails to explicitly disclose:  using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Olmstead discloses: 
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings (Olmstead discloses using topic distribution for the mixture of various topics and entities and the assigning the topics to entity vectors [embeddings] [Olmstead ¶0059 and ¶0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Olmstead to the method of Yao  in view of Wang, because this would allow the system to understand sentiments and relationships within documents to help improve customer relationships and satisfaction by providing expert knowledge and by circumventing the painstaking process of creating personalized newsletters manually by automatedly selecting mixed esoteric topics of interested from documents and other forms of communication data, thus saving time and money (Olmstead ¶0102-0103 and ¶0106).

Regarding Claim 2: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 1 wherein each atom of the corpus-level Dirichlet process corresponds to a set of parameters for both words and entities (Yao Figure 1 and page 312, ¶2-4 and Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Regarding Claim 3: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 1 wherein model parameters for the topic model are learned using an online variational inference methodology (Wang page 756, ¶3). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and Abstract).

Regarding Claim 4: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 1 wherein the step of using an online variational inference methodology to learn the model parameters for the topic model comprises: initialize corpus-level variational parameters of the topic model (Wang page 756, Figure 2, step 1); and iteratively performing the following steps until a stop condition has been met (Wang page 756, Figure 2, steps 2-8):  sampling a document at random from the corpus of documents (Wang page 756, Figure 2, step 3); updating document-level variational parameters of the topic model (Wang page 756, Figure 2, step 4); and updating corpus-level parameters (Wang page 756, Figure 2, step 7). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 5: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 4 wherein the steps of updating document-level variational parameters of the topic model, and updating corpus-level parameters comprise the steps of: updating word-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); updating entity-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); computing natural gradients using word-related variational parameters and entity-related variational parameters (Wang page 756, Figure 2, step 5); updating a learning rate parameter (Wang page 756, Figure 2, step 6); and updating corpus-level parameters of the topic model using the natural gradients and the learning rate parameter (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data containing words (and entities) (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 6: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 5 wherein word-related variational parameters and entity-related variational parameters from a batch of documents are used to compute the natural gradients for the topic model to improve stability of the online variational inference methodology (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference, utilization of “mini-batches and processing of “mini-batches” of documents and data containing words (and entities) (Wang page 756, ¶7; Figure 2, steps 1-8; and Abstract).

Regarding Claim 7: Yao, in view of Wang, in further view of Olmstead, further discloses the computer-implement method of claim 1 further comprising the step of given a set of topic model parameters, using the topic model to generate words for a document (Olmstead ¶0102-0103).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the system to understand sentiments and relationships within documents to help improve customer relationships and satisfaction by using model parameters inputted into models to provide expert knowledge and to circumvent the painstaking process of creating personalized newsletters manually due to automatedly selecting mixed esoteric topics of interested from documents and other forms of communication data, thus saving time and money (Olmstead ¶0102-0103 and ¶0106).

Regarding Claim 8: Yao discloses steps comprising:
given a corpus of documents in which each document comprises words and entities: using entity embeddings obtained from a knowledge graph to represent entities in the corpus of documents; The use of entity embeddings byway of knowledge graphs derived from a number of documents (Yao Figure 1; page 3121, ¶2 and page 3120, ¶7);
for each document in the corpus of documents, generating a word frequency representation for words from the document (Yao discloses pre-processing and identifying the frequency of words in order to remove the low frequency words [words appearing less than 10 times] in order to pre-train the model [Yao page 3122, ¶5]);  
using the entity embeddings and the word frequency representations as an input to a topic model to generate latent topics for the corpus of documents (Yao discloses the use of entity embeddings and pre-processed representations of words as inputs into the KGE-LDA[a] topic model to generate latent topics for a number of documents [Yao Figure 1; page 3121, ¶2-4 and page 3122, ¶5]);
a first document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for words (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the lower portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a second document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for entity embeddings (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the upper portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a word generative process that use the latent topic distribution for words and a word-level Dirichlet process to assign latent topics to words (Yao discloses a word generative process that utilizes latent distribution for words then assigns the latent topics to words and entities within a given document [Yao Figure 1 and page 312, ¶2-7]). 

However, Yao fails to explicitly disclose:
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed;
corpus-level Dirichlet process that uses the word frequency representations and the entity embeddings to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes;
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Wang discloses: 
corpus-level Dirichlet process that uses the words to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes (Wang discloses twice applying Sethuraman’s stick-breaking construction of a Dirichlet Process [DP] to construct the corpus-level based distribution G0 and multiple document-level processes G1-3 which map to the same corpus-level G0 for the purpose of generating topics associated with words [Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Wang to the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Yao, in view of Wang, fails to explicitly disclose:
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed;
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Olmstead discloses: 
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed (Olmstead ¶0119);
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings (Olmstead discloses using topic distribution for the mixture of various topics and entities and the assigning the topics to entity vectors [embeddings] [Olmstead ¶0059 and ¶0075]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Olmstead to the method of Yao, in view of Wang, because this would allow the system to utilize at least one computer processor with software instructions to understand sentiments and relationships within documents to help improve customer relationships and satisfaction by providing expert knowledge and by circumventing the painstaking process of creating personalized newsletters manually by automatedly selecting mixed esoteric topics of interested from documents and other forms of communication data, thus saving time and money (Olmstead ¶0102-0103 and ¶0106).

Regarding Claim 9: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 8 wherein each atom of the corpus-level Dirichlet process corresponds to a set of parameters for both words and entities (Yao Figure 1 and page 312, ¶2-4 and Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Regarding Claim 10: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 8 wherein model parameters for the topic model are learned using an online variational inference methodology (Wang page 756, ¶3). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and Abstract).

Regarding Claim 11: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 8 wherein the step of using an online variational inference methodology to learn the model parameters for the topic model comprises: initialize corpus-level variational parameters of the topic model (Wang page 756, Figure 2, step 1); and iteratively performing the following steps until a stop condition has been met (Wang page 756, Figure 2, steps 2-8):  sampling a document at random from the corpus of documents (Wang page 756, Figure 2, step 3); updating document-level variational parameters of the topic model (Wang page 756, Figure 2, step 4); and updating corpus-level parameters (Wang page 756, Figure 2, step 7). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 12: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 8 wherein the steps of updating document-level variational parameters of the topic model, and updating corpus-level parameters comprise the steps of: updating word-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); updating entity-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); computing natural gradients using word-related variational parameters and entity-related variational parameters (Wang page 756, Figure 2, step 5); updating a learning rate parameter (Wang page 756, Figure 2, step 6); and updating corpus-level parameters of the topic model using the natural gradients and the learning rate parameter (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data containing words (and entities) (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 13: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 12 wherein word-related variational parameters and entity-related variational parameters from a batch of documents are used to compute the natural gradients for the topic model to improve stability of the online variational inference methodology (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference, utilization of “mini-batches and processing of “mini-batches” of documents and data containing words (and entities) (Wang page 756, ¶7; Figure 2, steps 1-8; and Abstract).

Regarding Claim 14: Yao, in view of Wang, in further view of Olmstead, further discloses the non-transitory computer-readable medium or media of Claim 8 further comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: given a set of topic model parameters, using the topic model to generate words for a document (Olmstead ¶0102-0103).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the system to understand sentiments and relationships within documents to help improve customer relationships and satisfaction by using model parameters inputted into models to provide expert knowledge and to circumvent the painstaking process of creating personalized newsletters manually due to automatedly selecting mixed esoteric topics of interested from documents and other forms of communication data, thus saving time and money (Olmstead ¶0102-0103 and ¶0106).

Regarding Claim 15: Yao discloses steps comprising: 
given a corpus of documents in which each document comprises words and entities: using entity embeddings obtained from a knowledge graph to represent entities in the corpus of documents (The use of entity embeddings byway of knowledge graphs derived from a number of documents [Yao Figure 1; page 3121, ¶2 and page 3120, ¶7]);
for each document in the corpus of documents, generating a word frequency representation for words from the document (Yao discloses pre-processing and identifying the frequency of words in order to remove the low frequency words [words appearing less than 10 times] in order to pre-train the model [Yao page 3122, ¶5]);  
using the entity embeddings and the word frequency representations as an input to a topic model to generate latent topics for the corpus of documents (Yao discloses the use of entity embeddings and pre-processed words as inputs into the KGE-LDA[a] topic model to generate latent topics for a number of documents [Yao Figure 1; page 3121, ¶2-4 and page 3122, ¶5]);
a first document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for words (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the lower portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a second document-level Dirichlet process that uses the shared base measure as a prior to generate a latent topic distribution for entity embeddings (Yao discloses a document level Dirichlet process that used a common Dirichlet prior to draw [generate] topics distributions for words within the upper portion of the KGE-LDA[a] topic model [Yao Figure 1 and page 3121, ¶2-4]);
a word generative process that use the latent topic distribution for words and a word-level Dirichlet process to assign latent topics to words (Yao discloses a word generative process that utilizes latent distribution for words then assigns the latent topics to words and entities within a given document [Yao Figure 1 and page 312, ¶2-7]). 

However, Yao fails to explicitly disclose:
a computing system comprising: at least one processor;
	a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising;
corpus-level Dirichlet process that uses the word frequency representations and the entity embeddings to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes;
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Wang discloses: 
corpus-level Dirichlet process that uses the words to obtain a shared base measure that is used as a prior for two document-level Dirichlet processes (Wang discloses twice applying Sethuraman’s stick-breaking construction of a Dirichlet Process [DP] to construct the corpus-level based distribution G0 and multiple document-level processes G1-3 which map to the same corpus-level G0 for the purpose of generating topics associated with words [Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Wang to the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Yao, in view of Wang, fails to explicitly disclose:
a computing system comprising: at least one processor;
	a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising;
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings.

However, in an analogous art, Olmstead discloses: 
a computing system comprising: at least one processor (Olmstead ¶0119); 
	a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: Olmstead discloses a non-transitory computer-readable medium comprised of software instructions, executed by at one processor (¶0119);
using the topic distribution for entity mixtures and a distribution to assign latent topics to entity embeddings (Olmstead discloses using topic distribution for the mixture of various topics and entities and the assigning the topics to entity vectors [embeddings] [Olmstead ¶0059 and ¶0075]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Olmstead to the method of Yao, in view of Wang, because this would allow the system to utilize at least one computer processor with software instructions to understand sentiments and relationships within documents to help improve customer relationships and satisfaction by providing expert knowledge and by circumventing the painstaking process of creating personalized newsletters manually by automatedly selecting mixed esoteric topics of interested from documents and other forms of communication data, thus saving time and money (Olmstead ¶0102-0103 and ¶0106).

Regarding Claim 16: Yao, in view of Wang, in further view of Olmstead, further discloses the computing system of Claim 15 wherein each atom of the corpus-level Dirichlet process corresponds to a set of parameters for both words and entities (Yao Figure 1 and page 312, ¶2-4 and Wang page 753, ¶13-15; page 754, ¶1-7 and Figure 1). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow multiple (Dirichlet Processes) DPs of Yao to share the same atoms/topic distributions in the generation of topics based on words (or entities/vectors from Yao) and would also allow closed-form coordinate-ascent variational inference due to its full conjugacy thus providing faster analysis within massive amounts of data (Wang page 753, ¶13-15; page 754, ¶1-7, Figure 1 and Abstract).

Regarding Claim 17: Yao, in view of Wang, in further view of Olmstead, further discloses the computing system of Claim 15 wherein model parameters for the topic model are learned using an online variational inference methodology (Wang page 756, ¶3). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and Abstract).

Regarding Claim 18: Yao, in view of Wang, in further view of Olmstead, further discloses the computing system of Claim 15 wherein the step of using an online variational inference methodology to learn the model parameters for the topic model comprises: initialize corpus-level variational parameters of the topic model (Wang page 756, Figure 2, step 1); and iteratively performing the following steps until a stop condition has been met (Wang page 756, Figure 2, steps 2-8):  sampling a document at random from the corpus of documents (Wang page 756, Figure 2, step 3); updating document-level variational parameters of the topic model (Wang page 756, Figure 2, step 4); and updating corpus-level parameters (Wang page 756, Figure 2, step 7). It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 19: Yao, in view of Wang, in further view of Olmstead, further discloses the computing system of Claim 15 wherein the steps of updating document-level variational parameters of the topic model, and updating corpus-level parameters comprise the steps of: updating word-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); updating entity-related variational parameters of the topic model (Wang page 756, Figure 2, step 4 and page 752, ¶5); computing natural gradients using word-related variational parameters and entity-related variational parameters (Wang page 756, Figure 2, step 5); updating a learning rate parameter (Wang page 756, Figure 2, step 6); and updating corpus-level parameters of the topic model using the natural gradients and the learning rate parameter (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference and processing of larger collections of documents and data containing words (and entities) (Wang page 756, ¶3-4 and 6; Figure 2, steps 1-8; and Abstract).

Regarding Claim 20: Yao, in view of Wang, in further view of Olmstead, further discloses the computing system of Claim 19 wherein word-related variational parameters and entity-related variational parameters from a batch of documents are used to compute the natural gradients for the topic model to improve stability of the online variational inference methodology (Wang page 756, Figure 2, step 7).  It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention, to incorporate the teaching of Wang in the method of Yao, because this would allow the use of entities and words from Yao in conjunction with the implementation of the online variational inference methodology and calculation of the appropriate learning rate that is utilizes a natural gradient to provide faster online inference, utilization of “mini-batches and processing of “mini-batches” of documents and data containing words (and entities) (Wang page 756, ¶7; Figure 2, steps 1-8; and Abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Kataria et al., (US 2017/0075991 Al) discloses a method for assigning a topic to a collection of micro blog posts may include, by an acquisition module, receiving from at least one messaging service server, a plurality of posts, wherein each of the plurality of posts comprise post content; by a generation module, analyzing the posts and extract, from at least one of the posts, a link with an address to an external document; and, by the acquisition module, accessing the external document that is associated with the address and fetch external content associated with the document. The method may also include by the generation module: analyzing the post content to identify at least one label for each post, for each post that includes a link, analyzing the external content to identify a topic, and using a topic modeling technique to generate a trained topic model comprising a plurality of topics and a plurality of associated words.
Ma et al., (“A Hybrid Discriminative Mixture Model for Cumulative Citation Recommendation”) discloses a novel entity and document class-dependent discriminative mixture model by introducing one intermediate layer to model the correlation between entity-document pairs and hybrid latent entity-document classes. The model can better adjust to different types of entities and documents, and achieve better performance when dealing with a broad range of entity and document classes. An extensive set of experiments has been conducted on two official datasets, and the experimental results demonstrate that the proposed model can achieve the state-of-the-art performance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658